Exhibit (g) GLOBAL CUSTODY AGREEMENT For Foreign and Domestic Securities This Amended and Restated Custodian Agreement (“Agreement”) is made as of August ,2012 by and between Drexel Hamilton Mutual Funds("Principal"), a open-end management investment company registered under the Act with separate series listed in Schedule A (each a “Fund”) each acting on its own behalf separately from all other Funds and not jointly or jointly and severally with any other Fund, and Union Bank, N.A. ("Custodian"). WHEREAS, the Custodian is a bank meeting the qualifications required by Section 17(f)(1) of the Act to act as custodian of the portfolio securities and other assets of investment companies; and WHEREAS, Principal wishes to retain the Custodian to act as custodian of each Fund’s portfolio securities and other assets, and the Custodian has indicated its willingness to so act; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1. DEFINITIONSCertain terms used in this Agreement are defined as follows: 1.1. "Account" means, collectively, each account maintained by Custodian pursuant to Paragraph 4 of this Agreement. 1.2. "Act" means the Investment Company Act of 1940, as amended, and the rules and regulations adopted by the U.S. Securities and Exchange Commission ("SEC") thereunder, including §270.17f-4, §270.17f-5 and §270.17f-7, all as may be amended from time to time. 1.3. “Board” means the Board of Trustees of Principal. 1.4. “Depository” means both any “securities depository” within the meaning of §270.17f-4of the Act and any Eligible Securities Depository 1.5. "Eligible Foreign Custodian" means an entity that is incorporated or organized under the laws of a country other than the United States and that is a Qualified Foreign Bank, as defined in §270.17f-5(a)(5) of the Act. 1.6. "Eligible Securities Depository", ("Depository", or collectively "Depositories") means a system for the central handling of securities as defined in §270.17f-7(b)(1) under the Act. 1.7. “Emerging Market” means each market so identified in Appendix A attached hereto. 1.8. “Foreign Account” means an Account in which Foreign Currencies or Securities are held by the Custodian for the benefit of clients whether in comingled accounts or accounts designated for each beneficiary owner as is required under the regulatory jurisdiction where the Foreign Account is established. 1.9. “Foreign Assets” has the meaning provided in §270.17f-5(a)(2) under the Act. 1.10. “Foreign Currency” (“Currencies”) means any currency or any composite currency unit issued by a government or entity other than the United States Department of Treasury. 1.11. “Foreign Market” means each market so identified in Appendix A attached hereto. © Union Bank, N.A. (2012_0701)
